Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The amendment filed on 6/27/2022 has been entered.

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-7, 9-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(1) In claim 1, line 13, “an energy storage device” is vague.  Is it in addition to the one cited at lines 1-2 of the claim?  It is suggested the preamble of claim 1 be changed to --A rechargeable, electrically powered haircutter comprising: --. 
(2) In claim 1, lines 16-19, “the energy storage device” is vague and indefinite.  Does it refer to the one cited at lines 1-2 or at line 13 of the claim?
(3) In claim 9, lines 1-1, “the energy storage device is a cylindrical capacitor” is redundant.  Note line 19 of claim 1.  The phrase should read --the capacitor is cylindrical--.  Also, “a capacitance of at least 100 Farads,” (cited at line 2 of claim 9) should be deleted because this limitation has already been included at lines 19-20 of amended claim 1.    
(4) In claim 10, line 13, “an energy storage device” is vague.  Is it in addition to the one cited at lines 1-2 of the claim?  It is suggested the preamble of claim 10 be changed to --A rechargeable, electrically powered haircutter comprising: --. 
(5) In claim 10, lines 15 and 17-18, “the energy storage device” is vague and indefinite.  Does it refer to the one cited at lines 1-2 or at line 13 of the claim?
(6) In claim 19, lines 17-19, “the energy storage device” has no clear antecedent basis because “rechargeable electrical energy storage device” cited at lines 1-2 of the claim is not part of the cordless haircutter.  In other words, the cordless hair cutter does not positively recite to include an energy storage device.  It is suggested “the storage device”, cited at lines 17-19 of the claim, be changed to --the supercapacitor--.     

Claim Rejection - 35 U.S.C. 103
1.      The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-4, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204, hereinafter “Bouix”).  
           Regarding claims 1 and 9, Fukutani discloses a haircutter powered by a rechargeable, electrical energy storage device (7), the haircutter comprising:
           a handle (1) having an enclosure (6) defining an interior (see Fig.5);
           a stationary blade (2) fixed to the enclosure (6, see Fig.5), the stationary blade (2) including a first set of cutting teeth (2a, see Fig.7);
           a translating blade (3) including a second set of cutting teeth (3a, see Fig.7) and slidably supported relative to the stationary blade (2) such that the first set of the cutting teeth (2a) and the second set of cutting teeth (3a) cooperate to cut hair when the translating blade (3) is slid relative to the stationary blade (2);
           an electric motor (5) supported within the interior of the handle (1, see Fig.5), the electric motor (5) being fixed to the enclosure (6) and coupled to the translating blade (3) to slide the translating blade (3) relative to the stationary blade (2) when electric energy is applied to the electric motor (5, see paragraph [0022], lines 8-11);
           a rechargeable energy storage device (7); and
           a circuit (i.e. controller 11) for connecting contacts of the electric motor (5) to the energy storage device (7) to selectively apply electric energy from the energy storage device (7) to the electric motor (5) substantially as claimed except Fukutani’s energy storage device (7, a rechargeable battery, see paragraph [0023], line 5) is not of the claimed type.  
          Bouix teaches it is desirable to use a supercapacitor (see paragraph [0064], lines 5-6) as an energy storage source for powering a personal care device, wherein the supercapacitor can have a capacitance of 200 Farads as its upper limit (see paragraph [0066], lines 1-4) which meets the claimed limitation of at least 100 Farads.  Bouix further states the supercapacitor will not be much larger than or about the size of a typical cylindrical cell battery (see paragraph [0065], lines 1-3) or even the size of a button battery (see paragraph [0065], lines 4-5) which meets the claimed limitation of a volume less than 2 cubic inches as required by claim 1 and meets a diameter of less than 1.5 inches and a length of less than 2.5 inches as required by claim 9.  
           Thus, it would have been obvious to one skilled in the art to modify Fukutani by substituting Bouix’s rechargeable supercapacitor for Fukutani’s rechargeable battery (7) as an energy storage source for the advantage of fast charging as taught by Bouix as well as the advantage of a longer lifespan than a battery and being able to undergo many more charge cycles with little degradation as well known in the art (see paragraph [0002], lines 1-2 and 17-18 in U.S. Patent Application Publication No. 2019/0333717).  
           Regarding claims 2 and 12, Fukutani’s electric motor (5) is a direct current electric motor (5).
           Regarding claim 3, Fukutani’s electric motor (5) is a rotating motor (see paragraph [0023], line 8).
           Regarding claims 4 and 14, Fukutani shows a yoke (17, see Fig.6) attached to the translating blade (3), and the electric motor (5) including a rotatable shaft having an offset (i.e. the eccentric shaft 9 in Fig.5) which couples the electric motor (5) to the translating blade (3) via its interaction with the yoke (17).
           Regarding claims 10, 11, 13 and 18, Fukutani discloses a haircutter powered by a rechargeable, electrical energy storage device (7), the haircutter comprising:
           a handle (1) having an enclosure (6) defining an interior (see Fig.5);
           a stationary blade (2) fixed to the enclosure (6, see Fig.5), the stationary blade (2) including a first set of cutting teeth (2a, see Fig.7);
           a translating blade (3) including a second set of cutting teeth (3a, see Fig.7) and slidably supported relative to the stationary blade (2) such that the first set of the cutting teeth (2a) and the second set of cutting teeth (3a) cooperate to cut hair when the translating blade (3) slides relative to the stationary blade (2);
           an electric motor (5) being fixed to the enclosure (6, see Fig.5) and coupled to the translating blade (3) to slide the translating blade (3) relative to the stationary blade (2) when electric energy is applied to the electric motor (5, see paragraph [0022], lines 8-11);
           a rechargeable energy storage device (7) within the interior of the handle (1, see Fig.5); and
           a circuit (i.e. controller 11) for selectively applying electric energy from the energy storage device (7) to the electric motor (5) substantially as claimed except Fukutani’s energy storage device (7, a rechargeable battery, see paragraph [0023], line 5) is not of the claimed type.  
           Bouix teaches it is desirable to use a supercapacitor as an energy storage source for powering a personal care device, wherein the supercapacitor can have a capacitance of 200 Farads as its upper limit (see paragraph [0066], lines 1-4) which meets the claimed limitation of at least 100 Farads or at least 200 Farads.  Bouix further states the supercapacitor will not be much larger than or about the size of a typical cylindrical cell battery (see paragraph [0065], lines 1-3) or even the size of a button battery (see paragraph [0065], lines 4-5) which meets the claimed limitation of a volume less than 3.5 cubic inches as required by claim 10 and meets a diameter of less than 1.5 inches and a length of less than 2.5 inches as required by claim 18.
           Thus, it would have been obvious to one skilled in the art to modify Fukutani by substituting Bouix’s rechargeable supercapacitor for Fukutani’s rechargeable battery (7) as an energy storage source for the advantage of fast charging as taught by Bouix as well as the advantage of a longer lifespan than a battery and being able to undergo many more charge cycles with little degradation as well known in the art (see paragraph [0002], lines 1-2 and 17-18 in U.S. Patent Application Publication No. 2019/0333717).  
           Regarding claim 19, Fukutani discloses a cordless haircutter powered by a rechargeable, electrical energy storage device (7) comprising, the hair cutter comprising:
           a handle (1) having an enclosure (6) defining an interior (see Fig.5);
           a stationary blade (2) fixed to the enclosure (6, see Fig.5), the stationary blade (2) including a first set of cutting teeth (2a, see Fig.7);
           a translating blade (3) including a second set of cutting teeth (3a, see Fig.7) and slidably supported relative to the stationary blade (2) such that the first set of the cutting teeth (2a) and the second set of cutting teeth (3a) cooperate to cut hair when the translating blade (3) slides relative to the stationary blade (2);
           an electric motor (5) supported within the interior of the handle (1, see Fig.5), the electric motor (5) being fixed to the enclosure (6) and coupled to the translating blade (3) to slide the translating blade (3) relative to the stationary blade (2) when electric energy is applied to the electric motor (5, see paragraph [0022], lines 8-11);
           a rechargeable energy storage device (7); and
           a circuit (i.e. controller 11) for connecting to contacts of the electric motor (5) to selectively apply electric energy from the energy storage device (7) to the electric motor (5) substantially as claimed except Fukutani’s energy storage device (7, a rechargeable battery, see paragraph [0023], line 5) is not of the claimed type.  
          Bouix teaches it is desirable to use a supercapacitor as an energy storage source for powering a personal care device, wherein the supercapacitor can have a capacitance of 200 Farads as its upper limit (see paragraph [0066], lines 1-4) which meets the claimed limitation of at least 100 Farads.  
           Thus, it would have been obvious to one skilled in the art to modify Fukutani by substituting Bouix’s rechargeable supercapacitor for Fukutani’s rechargeable battery (7) as an energy storage source for the advantage of fast charging as taught by Bouix as well as the advantage of a longer lifespan than a battery and being able to undergo many more charge cycles with little degradation as well known in the art (see paragraph [0002], lines 1-2 and 17-18 in U.S. Patent Application Publication No. 2019/0333717).  
            Regarding claim 20, Bouix further states the supercapacitor will not be much larger than or about the size of a typical cylindrical cell battery (see paragraph [0065], lines 1-3) or even the size of a button battery (see paragraph [0065], lines 4-5).  Thus, Fukutani as modified also possess such characteristic, and it would have been obvious to one skilled in the art to further modify Fukutani by selecting a suitable size of supercapacitor, including the claimed volume of 1.3 cubic inches, suitable for Fukutani’s rechargeable, electrically powered haircutter as Bouix teaches selecting commercially available supercapacitors of varies sizes (see paragraph [0064], lines 17-19).  Moreover, Applicant has not specifically pointed out the criticality of having the volume of 1.3 cubic inches, but has disclosed it as an example of various volumes that may be used for the supercapacitor (see paragraph [0033] of the original specification).  The claimed volume of 1.3 cubic inches is, therefore, deemed to be an obvious matter of personal preference.      
3.       Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204) as applied to claims 1 and 10, respectively, and further in view of Buras, Jr. et al. (U.S. Patent No. 4,139,940, thereinafter “Buras”).
          Regarding claims 5 and 15, Fukutani’s haircutter as modified shows all the claimed structure except for the type of the motor (5).
          Buras shows a haircutter (10) comprising a liner, translating motor (14) suitable for the haircutter.
          Thus, to use a well-known and commercially available linear motor such as that of Buras’ for Fukutani’s rotating DC motor would have been obvious to one skilled in the art as an obvious matter of personal preference.
4.       Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204) as applied to claims 1 and 10, respectively, and further in view of Liao (U.S. Patent Application Publication No. 2013/0111765).
          Regarding claims 6 and 16, Fukutani’s haircutter as modified shows all the claimed structure except it does not explicitly mention the rotating DC motor (5) being a rotating brushless DC motor.
          Liao shows a rotating brushless DC motor suitable for use in a haircutter (see the abstract).
          Thus, to use a well-known and commercially available DC motor such as Liao’s rotating brushless DC motor for Fukutani’s rotating DC motor would have been obvious to one skilled in the art as an obvious matter of personal preference.
5.       Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204) as applied to claims 1 and 10, respectively, and further in view of Godkin (U.S. Patent No. 6,919,660).
          Regarding claims 7 and 17, Fukutani’s haircutter as modified shows all the claimed structure except it does not explicitly mention the DC motor (5) being a linear brushless DC motor.
           However, linear brushless DC motors are well-known in the art as evidenced by Godkin.  Thus, to use a well-known linear brushless DC motor such as that of Godkin’s for Fukutani’s rotating DC motor as desired would have been obvious to one skilled in the art. 

Remarks
           The Applicant argues, at pages 12 and 13 of the amendment, the Examiner has not articulated a reason having some rational underpinning as to why one of ordinary skill in the art would modify the haircutter of Fukutani to include the capacitor of Bouix et al. as the “energy storage device”, and the Examiner fails to provide a reason why one would modify the primary reference, a hair clipper, to specifically include “a capacitor” instead of a battery.   In response, as clearly set forth in the 103 rejection, the use of a supercapacitor as a power source has the advantage of fast charging over a battery as taught by Bouix as well as the advantage of a longer lifespan than a battery and being able to undergo many more charge cycles with little degradation as well known in the art (see paragraph [0002], lines 1-2 and 17-18 in U.S. Patent Application Publication No. 2019/0333717).  The claimed capacitance of at least 100 Farads and volume of less than 2 cubic inches for the supercapacitor are taught by Bouix as set forth in the above 103 rejection.  
            The Applicant further contends, at page 13 of the amendment, the difference between Fukutani’s hair clipper (with “reciprocating” blade) and Bouix’s personal care device (with “vibrating” applicator) are significant, making the suggested combination inappropriate.  In response, inasmuch as Fukutani and Bouix are both directed to personal care devices, their collective teachings would have suggested and, thereby, rendered obvious the use of Bouix’s rechargeable supercapacitor for Fukutani’s rechargeable battery to reduce charging time.  While it is appreciated, as emphasized by the applicant, that the dynamics of hair trimming and grooming eyelashes are different, Applicant has not satisfactorily explained how such differences would have dissuaded one of ordinary skill in the art from using a supercapacitor as a power source in a haircutter.    
            The Applicant also argues, at pages 14-15 of the amendment, it is unclear whether the capacitor of Bouix would provide enough energy storage, and the combination would likely result in a clipper with insufficient energy to run the motor.  In response, Bouix clearly suggests the capacitance for the supercapacitor ranging from about 1 to about 200 Farad (see paragraph [0066], lines 1-4).  Bouix’s supercapacitor having a capacitance of about 200 Farad surely provides more than enough energy storage for powering Fukutani’s haircutter as the claimed haircutter requires only 100 Farad. 
            The Examiner’s responses to independent claim 1 above similarly apply to the Applicant’s arguments, at pages 15-16 of the amendment, regarding independent claims 10 and 19.
            Dependent claims 2-7, 9, 11-18 and 20 stand or fall with their independent claims.   

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724